DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23, 25-27, and 31 are pending and currently under consideration for patentability.	
Claims 24 and 28 are withdrawn from consideration.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Double Patenting
The applicant is holding the rejection in abeyance until there's indication of allowability.
Response to Arguments
Applicant’s arguments, see remarks pages 1-6, filed 07/15/2022, with respect to the rejection(s) of claim(s) 1-19, 21-41, and 43-44 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin (WO 2019027809 A1).
Munro and Canada remain in the present rejection as secondary references for disclosing/rendering obvious limitations of the claimed invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 26, the applicant claims an optional (1) a first hot melt adhesive layer (2) a second hot melt adhesive layer; (3) and an occlusive film layer. These are optional claim limitations that are not required to be disclosed by prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12-17, 20, 23, and 25-27are rejected under 35 U.S.C. 103 as being unpatentable Lin (WO 2019027809 A1) in view of Munro (USPGPUB 2019/0000677 A1).
Regarding Claim 1, Lin teaches a wound care device (dressing, 50) (figures 2 and 3) comprising: 
a single layer of fabric (paragraph 0105) having a wound contact surface (distal layer, 60) and a wound fluid reservoir surface (proximal layer, 70); 
a fluid retentive layer (70); and 
wherein said wound care device transports wound fluid uni-directionally from said wound contact surface (60) to said wound fluid reservoir surface (70) upon exposure to a wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards).
Lin fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches compositions for applications to wounds (abstract; Figs. 1A-J), wherein a trilaminate layer of apertured (apertures, 102) silicone adhesive is utilized (paragraph [0142]). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro so that the material can be precut, and that all the liners are removed as suggested by Munro in paragraph [0142].
Regarding Claim 2 Lin in view of Munro teaches the device of claim 1.  Lin fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches a device wherein said trilaminate is comprised of a layer of skin contact silicone, a polyurethane material, and a pressure sensitive acrylic material (paragraph 142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro so that the material can be precut, and that all the liners are removed as suggested by Munro in paragraph [0142].
Regarding Claim 3 Lin in view of Munro teaches the device of claim 1. Lin fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive includes apertures having a size in the range from about 0.1mm to about 7mm.  Munro teaches a device wherein said layer of apertured silicone (paragraph 0142) adhesive includes apertures (102) having a size in the range from about 0.1mm to about 7mm (paragraph 142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of apertures having a size in the range from about 0.1mm to about 7mm similar to that disclosed by Munro, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, one having ordinary skill in the art would be motivated to determine workable ranges of aperture size in order to optimize fluid absorption and wound breathability.
Regarding Claim 4 Lin in view of Munro teaches the device of claim 1. Lin fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive wherein said layer of apertured silicone adhesive exhibits a percentage of open area in the range from about 5 percent to about 95 percent. Munro teaches a device, wherein said layer of apertured (102) silicone adhesive exhibits a percentage of open area in the range from about 5 percent to about 95 percent (paragraph 081). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive, in which the percentage of open area in the range from about 5 percent to about 95 percent,  similar to that disclosed by Munro, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, one having ordinary skill in the art would be motivated to determine workable ranges of aperture size in order to optimize fluid absorption and wound breathability.
Regarding Claim 12 Lin in view of Munro the wound care device of Claim 1. Lin further teaches wherein said single layer of fabric (paragraph 0105) is selected from the group consisting of knit fabric, woven fabric, nonwoven fabric, and combinations thereof (paragraph 0046 and 0105).
Regarding Claim 13 Lin in view of Munro the wound care device of Claim 12. Lin further teaches wherein said single layer of fabric (paragraph 0105) is knit fabric (paragraph 0046 and 0105).
Regarding Claim 14 Lin in view of Munro the wound care device of Claim 13. Lin further teaches wherein said knit fabric is circular knit fabric (paragraph 0046 and 0105).
Regarding Claim 15 Lin in view of Munro the wound care device of Claim 14. Lin further teaches wherein said circular knit fabric is a jersey knit fabric (paragraph 0046 and 0105).
Regarding Claim 16 Lin in view of Munro the wound care device of Claim 1. Lin further teaches wherein said single layer of fabric is comprised primarily of hydrophobic fibers and hydrophilic fibers(paragraph 0046 and 0105).
Regarding Claim 17 Lin in view of Munro the wound care device of Claim 1. Lin further teaches wherein said hydrophobic fibers are polyester fibers (paragraph 0046).
Regarding Claim 20 Lin teaches the device of claim 1. Lin further teaches  a wound care device wherein said device further comprises an elastomeric fiber (paragraph 047: The dressing may include polyester-polyurethane copolymer fiber (e.g. Spandex or Lycra) for stretchability and conformability).
Regarding Claim 23 Lin in view of Munro teaches the device of claim 1.  Lin fails to teach fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive having approximately the same length and width. Munro teaches a device wherein the single layer of fabric and the layer of apertured silicone adhesive (abstract) having approximately the same length and width (figure 1(a, g, i)). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive with the same length and width similar to that disclosed by Munro in order to optimize moisture vapor transmission rate (paragraph 042), and to appropriately fit the wound surface.
Regarding Claim 25 Lin teaches the device of claim 1.  Lin teaches a device, wherein said fluid retentive layer (70) is selected from the group consisting of foams, textile materials (paragraph 0046), alginates (paragraph 0099), superabsorbent polymers (paragraph 0037) , gels, and combinations or mixtures thereof.
Regarding Claim 26, Lin teaches a wound care device (dressing, 50) (figures 2 and 3)   comprising:(a) a perforated silicone adhesive layer (paragraph 0051: distal layer of silicon with fenestrations)(paragraph 0073); (b) a single layer of fabric (paragraph 0105) having a wound contact surface (distal layer, 60) and a wound fluid reservoir surface (proximal layer, 70); (d) a fluid retentive layer (70); (f) optionally, an occlusive film layer (paragraph 0073); and wherein said wound care device transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards). 
Lin fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches compositions for applications to wounds (abstract; Figs. 1A-J), wherein a trilaminate layer of apertured (apertures, 102) silicone adhesive is utilized (paragraph [0142]). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro so that the material can be precut, and that all the liners are removed as suggested by Munro in paragraph [0142].
Regarding Claim 27 Lin in view of Munro teaches the device of claim 25.  Lin fails to teach fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive having approximately the same length and width. Munro teaches a device wherein the single layer of fabric and the layer of apertured silicone adhesive (abstract) having approximately the same length and width (figure 1(a, g, i)). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive with the same length and width similar to that disclosed by Munro in order to optimize moisture vapor transmission rate (paragraph 042), and to appropriately fit the wound surface.
Claims 31 are rejected under 35 U.S.C. 103 as being unpatentable  by Lin (WO 2019027809 A1) in view of view of Canada (USPGPUB 2005/0037680 A1).
Regarding Claim 31, Lin teaches a wound care device (dressing, 50) (figures 2 and 3)   comprising: (a) an adhesive layer (paragraph 0051: distal layer of silicon with fenestrations)(paragraph 0073) selected from the group consisting of natural rubber-based adhesive materials, synthetic rubber-based adhesive materials, hydrocolloid materials, acrylate and/or acrylic materials, polyurethane gel materials, polydimethylsiloxane materials, and mixtures thereof (paragraph 0051: distal layer of silicon with fenestrations)(paragraph 0073); (b) a single layer of fabric (paragraph 0105) having a wound contact surface (distal layer, 60) and a wound fluid reservoir surface (proximal layer, 70) (c) a fluid retentive layer (70) ; and wherein said wound care device transports wound fluid uni-directionally from said wound facing surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards).
Lin fails to teach a device with a silver-based antimicrobial finish. Canada teaches a wound care device having a topically applied silver-based antimicrobial finish (abstract) wherein at least said wound contact surface is further coated with a composition comprising at least one silver ion-containing compound (abstract) (paragraph 0002). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include an antimicrobial finish similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002).

Claims 5-11, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable  by Lin (WO 2019027809 A1) in view of view of Munro (USPGPUB 2019/0000677 A1) as applied to claim 2 above, and further view of Canada (USPGPUB 2005/0037680 A1).
Regarding Claim 5 Lin in view of Munro teach the device of claim 1. Lin and Munro fails to teach a device with a silver-based antimicrobial finish. Canada teaches a wound care device having a topically applied silver-based antimicrobial finish (abstract) wherein at least said wound contact surface is further coated with a composition comprising at least one silver ion-containing compound (abstract) (paragraph 0002). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include an antimicrobial finish similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 
Regarding Claim 6 Lin in view of Munro and Canada teaches the device of claim 5. Lin and Munro fail to teach a device with a silver-based antimicrobial finish. Canada teaches a wound care device, wherein said at least one silver ion-containing compound is selected from the group consisting of silver ion exchange materials, silver particles (paragraph 008), silver salts (paragraph 005), silver glass (paragraph 040), and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002). 
 Regarding Claim 7 Lin in view of Munro and Canada teaches the device of claim 6. Lin and Munro fail to teach a device with a silver-based antimicrobial finish.  Canada teaches a device wherein said silver ion exchange material is selected from the group consisting of silver zirconium phosphate (paragraph 040), silver calcium phosphate, silver zeolite, and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002).
Regarding Claim 8 Lin in view of Munro and Canada teaches the device of claim 5. Lin and Munro fail to teach a device with a silver-based antimicrobial finish.  Canada teaches a device wherein said silver ion exchange material is silver zirconium phosphate (paragraph 040). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002).
Regarding Claim 9 Lin in view of Munro and Canada teaches the device of claim 5.  Lin and Canada fail to teach a device with a binding agent consisting of polyurethane binders.  Munro teaches compositions for applications to wounds (abstract; Figs. 1A-J), wherein said composition further comprises a binding agent selected from the group consisting of polyurethane binders, acrylic binders, and mixtures thereof (paragraph 0084). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Canada to include a binding agent consisting of polyurethane binders similar to that disclosed by Munro so that the skin adhesive has low water absorption (Munro, paragraph 0084).  
Regarding Claim 10 Lin in view of Munro and Canada teaches the device of claim 9.  Lin and Canada fail to teach a device with a binding agent consisting of polyurethane binders.  Munro teaches a device, wherein said binding agent is a polyurethane-based material (paragraph 0084). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Canada to include a binding agent consisting of polyurethane binders similar to that disclosed by Munro so that the skin adhesive has low water absorption (Munro, paragraph 0084).  
Regarding Claim 11 Lin in view of Munro and Canada teaches the device of claim 5. Lin and Munro fail to teach a device that is non-electrically conductive.  Canada teaches a device, wherein said device is non-electrically conductive (paragraph 011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin so that it is non-electrically conductive similar to that disclosed by Canada so that the device is safe to use for wound care (Canada, Paragraph 011).
Regarding Claim 18 Lin in view of Munro the wound care device of Claim 17. Lin fails to teach a device with polyamide fiber.  Canada teaches a device wherein said hydrophilic fiber is polyamide fiber (paragraph 010). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Lin to apply such specific microbicides on the surfaces of fabrics (Canada, Paragraph 010).
Regarding Claim 19 Lin in view of Munro and Canada teaches the device of claim 18. Lin fails to teach a device with polyamide fiber.  Canada teaches a device wherein said polyamide fiber is nylon (paragraph 019). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Lin in view of Munro to include a polyamide fiber similar to that disclosed by Canada so that the fiber is suitable substrates for receiving a topically applied silver-based antimicrobial finish (paragraph 019).
Regarding Claim 21 Lin in view of Munro teaches the device of claim 1. Lin and Munro fail to teach a device that contain a silver ion-containing compound in the reservoir.  Canada teaches wherein said wound contact and said fluid reservoir surfaces are coated with a composition comprising at least one silver ion-containing compound (paragraph 013). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include an antimicrobial finish similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002).
Regarding Claim 22 Lin in view of Munro teaches the device of claim 21. Lin and Munro fail to teach a device with antimicrobial efficacy.  Canada teaches a device wherein said wound care device exhibits antimicrobial efficacy (paragraph 001). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include an antimicrobial finish similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/Primary Examiner, Art Unit 3781